          Case 2:18-cv-04882-DJH Document 6 Filed 12/26/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sydni Deveraux,                                    No. CV-18-04882-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Unknown Party,
13                  Defendant.
14
15           This matter having recently come before the Court,
16           IT IS ORDERED that a motion pursuant to Federal Rule of Civil Procedure 12(b)
17   is discouraged if the defect can be cured by filing an amended pleading. Therefore, the
18   parties must meet and confer prior to the filing of a motion to dismiss to determine whether
19   it can be avoided. Consequently, motions to dismiss must be accompanied by a notice of
20   certification of conferral indicating that the parties have conferred to determine whether an
21   amendment could cure a deficient pleading and have been unable to agree that the pleading
22   is curable by a permissible amendment. In addition, parties shall endeavor not to oppose
23   motions to amend that are filed prior to the Rule 16 Scheduling Conference or within the
24   time set forth in the Rule 16 Scheduling Order. Motions to dismiss that do not contain the
25   required certification are subject to be stricken on the Court’s motion.
26   …
27   …
28   …
       Case 2:18-cv-04882-DJH Document 6 Filed 12/26/18 Page 2 of 2



 1          IT IS FURTHER ORDERED that Plaintiff(s) shall serve a copy of this order upon
 2   Defendant(s) and file notice of service.
 3          Dated this 26th day of December, 2018.
 4
 5
 6                                              Honorable Diane J. Humetewa
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
